Title: To James Madison from John Martin Baker, 8 January 1806 (Abstract)
From: Baker, John Martin
To: Madison, James


                    § From John Martin Baker. 8 January 1806, Palma. “I have the Honor to refer you and to confirm my last Respects, under date 17th July last, covering my Consular demi-Annual report, closing on the thirtieth day of June 1805.
                    “Herewith have the Honor to transmit you enclosed, my last demi-annual report [not found], closing on the thirty first day of December 1805.
                    “I have the satisfaction Sir, to communicate for your information, that the places so much afflicted on the Continent of Spain, the last before preceding Year, With a contageous devasting fever, have not experienced any return the last Summer; and that these Islands have been, and continue thank Providenc⟨e⟩ Healthy.
                    “Permit me sir, to Note, that consequence of the unremitted indifferent health suffered by my Wife, since our arrival from America, as well as my own ailing State, Since my return from in January I was compelled to take to Madrid in July 1804. I have determined to Return With my family to America, this next ensuing Spring, Praying therefore, leave of absence from the President of the United States of America; Soliciting the favor of having the same transmitted me, Via Madrid to the care of the Minister plenipotentiary of the United States near His C. Majesty.”
                    Adds in a postscript: “Allow me sir, to remark, there are three packets, constantly running between this, and Barcelona, of consequence all letters via Spain, come to hand, percourse (excepting when the packet may be captured and the mail generally Sunk[)]; which has happened twice since the present rupture.”
                